DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/26/2021 has been entered. Claims 17-30 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thanh Vuong on 2/3/2021.

The amendments submitted by applicant on 1/26/2021 after final are OK to Enter. 

The application has been amended as follows: 
Claims 1-16 have been canceled.

Allowable Subject Matter
Claims  17-30 are allowed over prior art. 

Claim 17 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, a method of registering a patient for a medical procedure by way of a medical navigation system, the navigation system comprising a tracking system and a control and processing unit, the control and processing unit comprising a memory and a processer operable by instructions storable in the memory as at least one processing module, the at least one processing module comprising at least one of a user interface engine, a tracking module, a motor controller, an image processing engine, an image registration engine, a procedure planning engine, a navigation engine, and a context analysis module, the control and processing system interfaced with an external data storage having identification data identifying at least one medical instrument and configuration data associating at least one customized configuration parameter with the at least one medical instrument stored thereon, the method comprising: using the processer, operating by the at least one processing module, receiving 3D scan data, generated by a colour 3D scanner system coupled with an end effector of a robot, representative of a 3D scan of at least one portion of the patient and at least one first portion of a wearable apparatus visible by the colour 3D scanner system in a 3D scanner space, receiving the 3D scan data comprising receiving the 3D scan from an infrared 3D imager; receiving image data, generated by a camera of the tracking system, receiving the image data comprising receiving image data of at least one second portion of the wearable apparatus, the at least one second portion of the wearable apparatus distinct from the at least one first portion of the wearable apparatus, the at least one first portion of the wearable apparatus visible and distinctly identifiable by the colour 3D scanner system, and the at least one second portion of the wearable apparatus visible by the camera in a tracking space different from the 3D scanner space; loading saved medical image 

Claims 18-30 are allowed at least by virtue of their dependency upon an allowable base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 408-918-9701/571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AB/Examiner, Art Unit 3793             


/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793